Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, and 21 recite the limitation “calculate a deflection angle for the object based on the depth map, the focus distance, and the object position”, however, the applicant’s originally filed specification fails to disclose a method, process, or equation for calculating a deflection angle using the depth map, the focus distance, and the object position.  The examiner 
Claims 2-10, 12-20, and 22-25 are rejected based on their respective dependencies upon claims 1, 11, and 21.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, that is to calculate a deflection angle for the object based on the depth map, the focus distance, and the object position.
In support of this conclusion of nonenablement, the following Wands factors were considered. (A) The breadth of the claims is overly immense. It covers nearly all methods for combining values for calculating a deflection angle. (B) The nature of the invention is directed to tracking objects, not a method for calculating an angle of deflection. (C) The state of the prior art is very large, as the claimed invention covers all possible mathematical methods of calculating a deflection angle using a depth map, focus distance, and object position. (D) The level of one of ordinary skill is hard to determine as the claims cover so many areas of calculating a deflection angle using a depth map, focus distance, and object position. (E) The level of predictability in the art is low as one skilled in the art cannot readily anticipate a method for calculating a deflection angle. (F) The amount of direction provided by the inventor is limited to tracking an object and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 5, 11, 14, 17, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN105744163) in view of Jiang (CN106331471).
Regarding claims 1, 11, and 21, Li discloses an apparatus for tracking objects ([0002], tracking and focusing of an object), comprising a controller to:
receive a depth map ([0002], depth information) and an image frame of an object to be tracked ([0005], images of the object to be tracked are obtained);
detect the object to be tracked in the image frame and generate an object position for the object in the image frame ([0005], the moving direction of an object to be tracked is determined);
calculate a deflection angle for the object based on the depth map ([0011], a direction adjustment is determined based on depth information) and the object position ([0005], [0011], a direction adjustment based on object position between frames is determined); and
rotate an imaging sensor based on the deflection angle ([0038], the spatial orientation of the camera is adjusted based in the change in object direction).
Li is silent about receive a focus distance and calculate a deflection angle for the object based on the focus distance.
Jiang from the same or similar field of endeavor discloses receive a focus distance ([0063], angle change is determined based on focal length) and calculate a deflection angle for the object based on the focus distance ([0063], angle change is determined based on focal length).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jiang into the teachings of Li for a 
Regarding claims 5, 14, and 24, Li discloses wherein the depth map is generated from a depth image received from the imaging sensor ([0084], depth information is determined from a depth image).
Regarding claim 17, Li discloses wherein calculating the deflection angle for the object is performed in response to detecting that the tracked object is moving ([0083], depth images for determining a deflection angle are captured based on a detection of motion of the object).

Claims 3, 7-9, 15, 18, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN105744163) in view of Jiang (CN106331471), and further in view of Yedid et al. (Yedid) (US 2020/0400464).
Regarding claims 3, 7, 8, 9, 15, 18, and 25, Li in view of Jiang discloses the apparatus of claim 1.
Li in view of Jiang is silent about wherein the apparatus is to rotate the imaging sensor by driving a current through a voice coil motor (VCM) coupled to the imaging sensor to generate a magnetic field that interacts with a magnetic field generated by a magnet; and wherein the imaging sensor comprises a plurality of magnets arranged in the imaging sensor to generate a magnetic field the controller to electromagnetically rotate the imaging sensor; and wherein the imaging sensor is coupled to a voice coil motor controlled by the controller;   and wherein the imaging sensor is coupled to two voice coil motors controlled by the controller, wherein a first of the two voice coil motors is to rotate the imaging sensor in a horizontal axis and a second of the two voice coil motors is to rotate the imaging sensor in a vertical axis; and wherein rotating the 
Yedid from the same or similar field of endeavor discloses wherein the apparatus is to rotate the imaging sensor by driving a current through a voice coil motor (VCM) coupled to the imaging sensor to generate a magnetic field that interacts with a magnetic field generated by a magnet ([0012], [0020], [0022], [0132], [0150], the camera is actuated using a VCM and magnetic fields);  wherein the imaging sensor comprises a plurality of magnets arranged in the imaging sensor to generate a magnetic field the controller to electromagnetically rotate the imaging sensor ([0011], [0020], [0024],[0136],  a first and second magnet for causing rotation under control of a controller); and wherein the imaging sensor is coupled to a voice coil motor controlled by the controller ([0012], [0020], [0022], [0132], [0136], [0150], the camera is actuated using a VCM and magnetic fields); and wherein the imaging sensor is coupled to two voice coil motors controlled by the controller, wherein a first of the two voice coil motors is to rotate the imaging sensor in a horizontal axis and a second of the two voice coil motors is to rotate the imaging sensor in a vertical axis ([0013], [0014], the imager is rotated in the yaw and pitch axis); and wherein rotating the imaging sensor comprises driving a current through a voice coil motor (VCM) coupled to the imaging sensor to generate a first magnetic field that interacts with a second magnetic field generated by a magnet ([0007], a current is driven through a coil to react with a magnet); and wherein rotating the imaging sensor comprises driving a current ([0007], a current is driven through a coil to react with a magnet) through two voice coil ([0013], [0014], the imager is rotated in the yaw and pitch axis); and means for rotating a camera comprising the imaging sensor ([0013], [0014], the imager is rotated in the yaw and pitch axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yedid into the teachings of Li in view of Jiang for a controlling the pointing direction of the camera in multiple directions.

Claims 4, 10, 13, 19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN105744163) in view of Jiang (CN106331471), and further in view of Lim et al. (Lim) (US 2013/0322745).
Regarding claims 4, 10, 13, 19, and 23, Li in view of Jiang discloses the apparatus of claim 1 (See claim 1 above).
 Li in view of Jiang is silent about an auto focus unit to generate the focus distance based on received 3A statistic data; and wherein the controller comprises a 4A controller comprising an auto focus unit, an auto exposure unit, and an auto white balance unit.
Lim from the same or similar field of endeavor discloses an auto focus unit ([0351], autofocus based on 3A statistics) to generate the focus distance based on received 3A statistic data ([0402], 3A statistics are used for determining focal length); and wherein the controller comprises a 4A controller comprising an auto focus unit, an auto exposure unit, and an auto white balance unit ([0245], auto focus, exposure and white balance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lim into the teachings of Li in view 

Allowable Subject Matter
Claims 2, 6, 12, 16, 20, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488